        Case 4:01-cv-01351-JST Document 3374 Filed 07/02/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes

 Date: July 2, 2020                                                        Judge: Jon S. Tigar

 Time: 56 minutes

 Case No.        4:01-cv-01351-JST
 Case Name       Marciano Plata, et al. v. Gavin Newsom, et al.

 Attorneys for Plaintiffs:       Donald Specter
                                 Steven Fama
                                 Alison Hardy
                                 Sophie Hart

 Attorneys for Defendants:       Paul Mello
                                 Damon McClain

 Counsel for Intervenors:        David Sanders

 Receiver:                       Clark Kelso

 Outside Counsel for Receiver:   Martin Dodd

 Deputy Clerk: Mauriona Lee                                       Court Reporter: Diane Skillman

                                       PROCEEDINGS

Further Case Management Conference – held.

                                   RESULT OF HEARING

   1. The Court notified the parties that it received ex parte electronic communications from
      Assemblymembers Rob Bonta and Marc Levine regarding the COVID-19 outbreak at
      San Quentin. The Court responded by electronic message to both individuals and stated
      that the Court would not have one-on-one conversations with state legislators on that
      topic.
   2. On June 29, 2020, the Court conducted facility visits to California State Prison, Solano,
      and California Medical Facility (“CMF”).
   3. Defendants shall provide to Plaintiffs a revised draft of the staff testing policy for
      COVID-19 no later than July 16, 2020.
   4. Informed in part by its visit to CMF, the Court expressed that the State must release a
      large number of medically vulnerable and elderly inmates from its prisons to avoid

                                               1
    Case 4:01-cv-01351-JST Document 3374 Filed 07/02/20 Page 2 of 2




   unnecessary infection and mortality of its inmates and staff, and within its prison
   communities.
5. Further case management conference set for July 16, 2020, at 10:00 a.m. Case
   management statement due July 15, 2020, by 2:00 p.m.




                                             2
